Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 16th,
2003, is made by and among The SCO Group, Inc., a corporation organized under
the laws of the State of Delaware (the “Company”), and the undersigned (together
with their affiliates, the “Initial Investors”).

 

BACKGROUND

 


A.                                   IN CONNECTION WITH THAT CERTAIN SECURITIES
PURCHASE AGREEMENT OF EVEN DATE HEREWITH BY AND AMONG THE COMPANY AND THE
INITIAL INVESTORS (THE “SECURITIES PURCHASE AGREEMENT”), THE COMPANY HAS AGREED,
UPON THE TERMS AND SUBJECT TO THE CONDITIONS CONTAINED THEREIN, TO ISSUE AND
SELL TO THE INITIAL INVESTORS SHARES OF THE COMPANY’S SERIES A PREFERRED STOCK,
PAR VALUE $0.001 PER SHARE (THE “PREFERRED STOCK”), THAT ARE CONVERTIBLE INTO
SHARES OF THE COMPANY’S COMMON STOCK, PAR VALUE $0.001 PER SHARE (THE “COMMON
STOCK”), UPON THE TERMS AND SUBJECT TO THE LIMITATIONS AND CONDITIONS SET FORTH
IN THE CERTIFICATE OF DESIGNATION, RIGHTS AND PREFERENCES WITH RESPECT TO SUCH
PREFERRED STOCK (THE “CERTIFICATE OF DESIGNATION”).  THE SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION OF OR OTHERWISE PURSUANT TO THE PREFERRED STOCK ARE
REFERRED TO HEREIN AS THE “CONVERSION SHARES.”

 


B.                                     TO INDUCE THE INITIAL INVESTORS TO
EXECUTE AND DELIVER THE SECURITIES PURCHASE AGREEMENT, AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED THEREBY, THE COMPANY HAS AGREED TO PROVIDE CERTAIN
REGISTRATION RIGHTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE RULES
AND REGULATIONS THEREUNDER, OR ANY SIMILAR SUCCESSOR STATUTE (COLLECTIVELY, THE
“SECURITIES ACT”), AND APPLICABLE STATE SECURITIES LAWS.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Initial
Investors, intending to be legally bound, hereby agree as follows:

 

1.                                       DEFINITIONS.

 


(A)                                  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING MEANINGS:

 

(I)                               “INVESTOR” MEANS THE INITIAL INVESTORS AND ANY
QUALIFYING TRANSFEREES (AS DEFINED IN SECTION 10) WHO AGREE TO BECOME BOUND BY
THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 10 HEREOF.

 

(II)                            “REGISTER,” “REGISTERED,” AND “REGISTRATION”
REFER TO A REGISTRATION EFFECTED BY PREPARING AND FILING A REGISTRATION
STATEMENT OR STATEMENTS IN COMPLIANCE WITH THE SECURITIES ACT AND PURSUANT TO
RULE 415 UNDER THE SECURITIES ACT OR ANY SUCCESSOR RULE PROVIDING FOR OFFERING
SECURITIES ON A CONTINUOUS BASIS (“RULE 415”), AND THE DECLARATION OR ORDERING
OF

 

--------------------------------------------------------------------------------


 

EFFECTIVENESS OF SUCH REGISTRATION STATEMENT BY THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION (THE “SEC”).

 

(III)                         “REGISTRABLE SECURITIES” MEANS (A) THE CONVERSION
SHARES AND (B) ANY SHARES OF CAPITAL STOCK ISSUED OR ISSUABLE, FROM TIME TO
TIME, AS A DISTRIBUTION ON, OR IN EXCHANGE FOR, OR OTHERWISE WITH RESPECT TO THE
PREFERRED STOCK OR THE CONVERSION SHARES (INCLUDING, WITHOUT LIMITATION, ANY
CONVERSION SHARES ISSUABLE UPON THE CONVERSION OF PREFERRED STOCK ISSUED AS A
DIVIDEND ON THE PREFERRED STOCK) WHETHER AS DEFAULT PAYMENTS, ON ACCOUNT OF
ANTI-DILUTION OR OTHER ADJUSTMENTS OR OTHERWISE.

 

(IV)                        “REGISTRATION STATEMENT” MEANS A REGISTRATION
STATEMENT OF THE COMPANY UNDER THE SECURITIES ACT.


 


(B)                                 CAPITALIZED TERMS USED HEREIN AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE
SECURITIES PURCHASE AGREEMENT.

 

2.                                       REGISTRATION.


 


(A)                                  MANDATORY REGISTRATION.  THE COMPANY SHALL
USE ITS BEST EFFORTS TO PREPARE AND FILE WITH THE SEC AS SOON AS PRACTICABLE,
BUT IN NO EVENT LATER THAN THE THIRTIETH (30TH) DAY FOLLOWING THE DATE HEREOF 
(THE “FILING DATE”), A REGISTRATION STATEMENT ON FORM S-3 (OR, IF FORM S-3 IS
NOT THEN AVAILABLE, ON SUCH FORM OF REGISTRATION STATEMENT AS IS THEN AVAILABLE
TO EFFECT A REGISTRATION OF 3,850,000 SHARES OF COMMON STOCK, SUBJECT TO THE
CONSENT OF THE INITIAL INVESTORS) COVERING THE RESALE OF 3,850,000 SHARES OF
COMMON STOCK.  THE REGISTRATION STATEMENT FILED HEREUNDER, TO THE EXTENT
ALLOWABLE UNDER THE SECURITIES ACT AND THE RULES PROMULGATED THEREUNDER
(INCLUDING RULE 416), SHALL STATE THAT SUCH REGISTRATION STATEMENT ALSO COVERS
SUCH INDETERMINATE NUMBER OF ADDITIONAL SHARES OF COMMON STOCK AS MAY BECOME
ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK TO ADJUST FOR STOCK SPLITS,
STOCK DIVIDENDS OR SIMILAR TRANSACTIONS.  THE REGISTRATION STATEMENT (AND EACH
AMENDMENT OR SUPPLEMENT THERETO, AND EACH REQUEST FOR ACCELERATION OF
EFFECTIVENESS THEREOF) SHALL BE PROVIDED TO (AND SUBJECT TO THE REASONABLE
APPROVAL OF) THE INITIAL INVESTORS AND THEIR COUNSEL PRIOR TO ITS FILING OR
OTHER SUBMISSION.


 


(B)                                 PAYMENTS BY THE COMPANY.  THE COMPANY SHALL
USE ITS BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT REQUIRED TO BE FILED
PURSUANT TO SECTION 2(A) HEREOF TO BECOME EFFECTIVE AS SOON AS PRACTICABLE, BUT
IN NO EVENT LATER THAN THE REGISTRATION DEADLINE.  THE “REGISTRATION DEADLINE”
MEANS (I) THE NINETIETH (90TH) DAY FOLLOWING THE DATE HEREOF IF THE REGISTRATION
STATEMENT RECEIVES A “NO REVIEW” FROM THE SEC; (II) THE ONE HUNDRED TWENTIETH
(120TH) DAY FOLLOWING THE DATE HEREOF IF THE REGISTRATION STATEMENT IS REVIEWED
BY THE SEC; OR, (III) THE ONE HUNDRED FIFTIETH (150TH) DAY FOLLOWING THE DATE
HEREOF IF, IN CONNECTION WITH REVIEWING THE REGISTRATION STATEMENT, THE SEC ALSO
REVIEWS THE COMPANY’S FILINGS WITH THE SEC PURSUANT TO THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, OR ANY
SIMILAR SUCCESSOR STATUTE (COLLECTIVELY, THE “EXCHANGE ACT”).  AT THE TIME OF
EFFECTIVENESS, THE COMPANY SHALL ENSURE THAT SUCH REGISTRATION STATEMENT COVERS
ALL OF THE REGISTRABLE SECURITIES ISSUABLE UPON FULL CONVERSION OF THE PREFERRED
STOCK (WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON CONVERSION CONTAINED IN THE
CERTIFICATE OF DESIGNATION), INCLUDING, IF NECESSARY, BY FILING AN AMENDMENT
PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT TO INCREASE THE


 

2

--------------------------------------------------------------------------------


 


NUMBER OF REGISTRABLE SECURITIES COVERED THEREBY.  IF (I) (A) THE REGISTRATION
STATEMENT REQUIRED TO BE FILED PURSUANT TO SECTION 2(A) HEREOF IS NOT FILED WITH
THE SEC PRIOR TO THE FILING DATE OR DECLARED EFFECTIVE BY THE SEC ON OR BEFORE
THE REGISTRATION DEADLINE OR (B) ANY REGISTRATION STATEMENT REQUIRED TO BE FILED
PURSUANT TO SECTION 3(B) HEREOF IS NOT DECLARED EFFECTIVE BY THE SEC ON OR
BEFORE THE 75TH DAY FOLLOWING THE APPLICABLE REGISTRATION TRIGGER DATE (AS
DEFINED IN SECTION 3(B) BELOW), OR (II) IF, AFTER ANY SUCH REGISTRATION
STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC, SALES OF ANY OF THE
REGISTRABLE SECURITIES REQUIRED TO BE COVERED BY SUCH REGISTRATION STATEMENT
(INCLUDING ANY REGISTRABLE SECURITIES REQUIRED TO BE REGISTERED PURSUANT TO
SECTION 3(B) HEREOF) CANNOT BE MADE PURSUANT TO SUCH REGISTRATION STATEMENT (BY
REASON OF A STOP ORDER OR THE COMPANY’S FAILURE TO UPDATE THE REGISTRATION
STATEMENT OR FOR ANY OTHER REASON OUTSIDE THE CONTROL OF THE INVESTORS) OR (III)
THE COMMON STOCK IS NOT LISTED OR INCLUDED FOR QUOTATION ON THE NASDAQ SMALLCAP
MARKET (THE “SMALLCAP MARKET”), THE NASDAQ NATIONAL MARKET (THE “NATIONAL
MARKET”), THE NEW YORK STOCK EXCHANGE (THE “NYSE”) OR THE AMERICAN STOCK
EXCHANGE (THE “AMEX”) AT ANY TIME AFTER THE REGISTRATION DEADLINE HEREUNDER,
THEN THE COMPANY WILL MAKE PAYMENTS TO EACH INVESTOR IN SUCH AMOUNTS AND AT SUCH
TIMES AS SHALL BE DETERMINED PURSUANT TO THIS SECTION 2(B) AS PARTIAL RELIEF FOR
THE DAMAGES TO THE INVESTORS BY REASON OF ANY SUCH DELAY IN OR REDUCTION OF
THEIR ABILITY TO SELL THE REGISTRABLE SECURITIES (WHICH REMEDY SHALL NOT BE
EXCLUSIVE OF ANY OTHER REMEDIES AVAILABLE AT LAW OR IN EQUITY).  THE COMPANY
SHALL PAY TO EACH INVESTOR AN AMOUNT EQUAL TO THE PRODUCT OF (I) THE NUMBER OF
SHARES OF PREFERRED STOCK THEN OUTSTANDING HELD BY SUCH INVESTOR (INCLUDING, FOR
THIS PURPOSE, ANY SHARES OF PREFERRED STOCK THAT HAVE BEEN CONVERTED INTO
CONVERSION SHARES THEN HELD BY SUCH INVESTOR AS IF SUCH SHARES OF PREFERRED
STOCK HAD NOT BEEN SO CONVERTED) MULTIPLIED BY THE PER SHARE PURCHASE PRICE OF
THE PREFERRED STOCK (AS SET FORTH IN THE SECURITIES PURCHASE AGREEMENT),
MULTIPLIED BY (II) ONE AND ONE-QUARTER PERCENT (1.25%), FOR EACH 30 DAY PERIOD
(OR PORTION THEREOF) (A) AFTER THE FILING DATE AND PRIOR TO THE DATE THE
REGISTRATION STATEMENT IS FILED WITH THE SEC PURSUANT TO SECTION 2(A), (B) AFTER
THE REGISTRATION DEADLINE AND PRIOR TO THE DATE THE REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A) IS DECLARED EFFECTIVE BY THE SEC, (C) AFTER THE 75TH
DAY FOLLOWING A REGISTRATION TRIGGER DATE AND PRIOR TO THE DATE (X) THE
REGISTRATION STATEMENT FILED PURSUANT TO SECTION 3(B) HEREOF IS DECLARED
EFFECTIVE BY THE SEC OR (Y) THE COMPANY COMPLETES THE REDEMPTION OF ANY SHARES
OF PREFERRED STOCK HELD BY SUCH INVESTOR PURSUANT TO SECTION 3(B) UPON RECEIPT
OF A MANDATORY REDEMPTION NOTICE AS DEFINED IN SECTION 3(B), AND (D) DURING
WHICH SALES OF ANY REGISTRABLE SECURITIES CANNOT BE MADE PURSUANT TO ANY SUCH
REGISTRATION STATEMENT AFTER THE REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE OR THE COMMON STOCK IS NOT LISTED OR INCLUDED FOR QUOTATION ON THE
SMALLCAP MARKET, THE NATIONAL MARKET, NYSE OR AMEX; PROVIDED, HOWEVER, THAT, FOR
PURPOSE OF CALCULATING THE PAYMENT AMOUNT OWED TO ANY GIVEN INVESTOR, THERE
SHALL BE EXCLUDED FROM EACH SUCH PERIOD ANY DISCLOSURE DELAY PERIODS (AS DEFINED
IN SECTION 5) OR DELAYS WHICH ARE SOLELY ATTRIBUTABLE TO CHANGES REQUIRED BY
SUCH INVESTOR IN THE REGISTRATION STATEMENT WITH RESPECT TO INFORMATION RELATING
TO SUCH INVESTOR, INCLUDING, WITHOUT LIMITATION, CHANGES TO THE PLAN OF
DISTRIBUTION (OTHER THAN ANY CORRECTIONS OF COMPANY MISTAKES WITH RESPECT TO
INFORMATION PREVIOUSLY PROVIDED BY SUCH INVESTOR).  ALL SUCH AMOUNTS REQUIRED TO
BE PAID HEREUNDER SHALL BE PAID IN CASH WITHIN FIVE DAYS AFTER THE END OF EACH
PERIOD THAT GIVES RISE TO SUCH OBLIGATION, PROVIDED THAT, IF ANY SUCH PERIOD
EXTENDS FOR MORE THAN 30 DAYS, INTERIM PAYMENTS SHALL BE MADE FOR EACH SUCH 30
DAY PERIOD.


 


(C)                                  [RESERVED.]

 

3

--------------------------------------------------------------------------------


 


(D)                                 ELIGIBILITY FOR FORM S-3.  THE COMPANY
REPRESENTS AND WARRANTS THAT IT MEETS THE REQUIREMENTS FOR THE USE OF FORM S-3
FOR REGISTRATION OF THE SALE BY THE INITIAL INVESTORS AND ANY OTHER INVESTOR OF
THE REGISTRABLE SECURITIES AND THE COMPANY SHALL FILE ALL REPORTS AND STATEMENTS
REQUIRED TO BE FILED BY THE COMPANY WITH THE SEC IN A TIMELY MANNER SO AS TO
THEREAFTER MAINTAIN SUCH ELIGIBILITY FOR THE USE OF FORM S-3.

 

3.                                       OBLIGATIONS OF THE COMPANY.

 

In connection with the registration of the Registrable Securities, the Company
shall have the following obligations:


 


(A)                                  THE COMPANY SHALL RESPOND PROMPTLY TO ANY
AND ALL COMMENTS MADE BY THE STAFF OF THE SEC TO ANY REGISTRATION STATEMENT
REQUIRED TO BE FILED HEREUNDER, AND SHALL SUBMIT TO THE SEC, BEFORE THE CLOSE OF
BUSINESS ON THE BUSINESS DAY IMMEDIATELY FOLLOWING THE BUSINESS DAY ON WHICH THE
COMPANY LEARNS (EITHER BY TELEPHONE OR IN WRITING) THAT NO REVIEW OF SUCH
REGISTRATION STATEMENT WILL BE MADE BY THE SEC OR THAT THE STAFF OF THE SEC HAS
NO FURTHER COMMENTS ON SUCH REGISTRATION STATEMENT, AS THE CASE MAY BE, A
REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO
A TIME AND DATE AS SOON AS PRACTICABLE.  THE COMPANY SHALL KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL SUCH
DATE AS IS THE EARLIER OF (I) THE DATE ON WHICH ALL OF THE REGISTRABLE
SECURITIES HAVE BEEN SOLD AND (II) THE DATE ON WHICH ALL OF THE REGISTRABLE
SECURITIES MAY BE IMMEDIATELY SOLD TO THE PUBLIC WITHOUT REGISTRATION OR
RESTRICTION PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT OR ANY SUCCESSOR
PROVISION (THE “REGISTRATION PERIOD”), WHICH REGISTRATION STATEMENT (INCLUDING
ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN AND ALL
DOCUMENTS INCORPORATED BY REFERENCE THEREIN) (A) SHALL COMPLY IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER AND (B) SHALL NOT CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING. 
THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN ANY SUCH REGISTRATION
STATEMENT OR INCORPORATED BY REFERENCE THEREIN (X) SHALL COMPLY AS TO FORM IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE ACCOUNTING REQUIREMENTS AND THE
PUBLISHED RULES AND REGULATIONS OF THE SEC APPLICABLE WITH RESPECT THERETO, (Y)
SHALL BE PREPARED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES, CONSISTENTLY APPLIED DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR, IN THE
CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE
FOOTNOTES OR MAY BE CONDENSED ON SUMMARY STATEMENTS) AND (Z) FAIRLY PRESENT IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF AND THE CONSOLIDATED RESULTS
OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE
CASE OF UNAUDITED STATEMENTS, TO IMMATERIAL YEAR-END ADJUSTMENTS).


 


(B)                                 THE COMPANY SHALL (I) PREPARE AND FILE WITH
THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO
ANY REGISTRATION STATEMENT REQUIRED TO BE FILED HEREUNDER AND THE PROSPECTUS
USED IN CONNECTION WITH ANY SUCH REGISTRATION STATEMENT AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE REGISTRATION
PERIOD, AND (II) DURING THE REGISTRATION PERIOD, COMPLY IN ALL MATERIAL RESPECTS
WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL
REGISTRABLE SECURITIES OF THE


 

4

--------------------------------------------------------------------------------


 


COMPANY COVERED BY ANY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF
SUCH REGISTRABLE SECURITIES HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN
SUCH REGISTRATION STATEMENT.  IN THE EVENT THE NUMBER OF SHARES AVAILABLE UNDER
A REGISTRATION STATEMENT FILED PURSUANT TO THIS AGREEMENT IS, FOR ANY THREE (3)
CONSECUTIVE TRADING DAYS (THE LAST OF SUCH THREE (3) TRADING DAYS BEING THE
“REGISTRATION TRIGGER DATE”), INSUFFICIENT TO COVER ALL OF THE REGISTRABLE
SECURITIES THEN ISSUED OR ISSUABLE UPON CONVERSION OF THE PREFERRED STOCK
(WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON CONVERSION CONTAINED IN THE
CERTIFICATE OF DESIGNATION), THE COMPANY SHALL PROVIDE EACH INVESTOR WRITTEN
NOTICE OF SUCH REGISTRATION TRIGGER DATE WITHIN THREE BUSINESS DAYS THEREAFTER
AND SHALL AMEND THE REGISTRATION STATEMENT, OR FILE A NEW REGISTRATION STATEMENT
(ON THE SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO COVER
ALL OF THE REGISTRABLE SECURITIES ISSUED OR ISSUABLE UPON CONVERSION OF THE
PREFERRED STOCK (WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON CONVERSION
CONTAINED IN THE CERTIFICATE OF DESIGNATION) AS OF THE REGISTRATION TRIGGER
DATE, IN EACH CASE, AS SOON AS PRACTICABLE, BUT IN ANY EVENT WITHIN 15 DAYS
AFTER THE REGISTRATION TRIGGER DATE.  THE COMPANY SHALL USE ITS BEST EFFORTS TO
CAUSE SUCH AMENDMENT(S) AND/OR NEW REGISTRATION STATEMENT(S) TO BECOME EFFECTIVE
AS SOON AS PRACTICABLE FOLLOWING THE FILING THEREOF.  IN THE EVENT THE COMPANY
FAILS TO OBTAIN THE EFFECTIVENESS OF ANY SUCH REGISTRATION STATEMENT WITHIN 75
DAYS AFTER A REGISTRATION TRIGGER DATE, EACH INVESTOR SHALL THEREAFTER HAVE THE
OPTION, EXERCISABLE IN WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME BY
DELIVERY OF A WRITTEN NOTICE TO THE COMPANY (A “MANDATORY REDEMPTION NOTICE”),
TO REQUIRE THE COMPANY TO REDEEM FOR CASH SUCH NUMBER OF THE INVESTOR’S SHARES
OF THE PREFERRED STOCK AT A PRICE PER SHARE OF PREFERRED STOCK EQUAL TO $1,200
SUCH THAT, FOLLOWING SUCH REDEMPTION, THE TOTAL NUMBER OF REGISTRABLE SECURITIES
INCLUDED ON THE REGISTRATION STATEMENT FOR RESALE BY SUCH INVESTOR IS AT LEAST
EQUAL TO ALL OF THE REGISTRABLE SECURITIES ISSUED OR ISSUABLE UPON CONVERSION OF
SUCH INVESTOR’S PREFERRED STOCK (WITHOUT GIVING EFFECT TO ANY LIMITATIONS ON
CONVERSION CONTAINED IN THE CERTIFICATE OF DESIGNATION).  IF THE COMPANY FAILS
TO REDEEM ANY OF SUCH PREFERRED STOCK WITHIN FIVE BUSINESS DAYS AFTER ITS
RECEIPT OF A MANDATORY REDEMPTION NOTICE, THEN SUCH INVESTOR SHALL BE ENTITLED
TO THE REMEDIES PROVIDED IN ARTICLE VII.C OF THE CERTIFICATE OF DESIGNATION.

 


(C)                                  THE COMPANY SHALL FURNISH TO EACH INITIAL
INVESTOR AND THE INITIAL INVESTORS’ COUNSEL (DEFINED IN SECTION 3(G)), PROMPTLY
AFTER THE SAME IS PREPARED AND PUBLICLY DISTRIBUTED, FILED WITH THE SEC OR
RECEIVED BY THE COMPANY, AS APPLICABLE, ONE COPY OF THE REGISTRATION STATEMENT
AND ANY AMENDMENT THERETO, EACH PRELIMINARY PROSPECTUS AND PROSPECTUS AND EACH
AMENDMENT OR SUPPLEMENT THERETO, AND, IN THE CASE OF THE REGISTRATION STATEMENT
REQUIRED TO BE FILED PURSUANT TO SECTION 2(A), EACH LETTER WRITTEN BY OR ON
BEHALF OF THE COMPANY TO THE SEC OR THE STAFF OF THE SEC (INCLUDING, WITHOUT
LIMITATION, ANY REQUEST TO ACCELERATE THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT OR AMENDMENT THERETO), AND EACH ITEM OF CORRESPONDENCE FROM THE SEC OR
THE STAFF OF THE SEC, IN EACH CASE RELATING TO THE REGISTRATION STATEMENT (OTHER
THAN ANY PORTION THEREOF THAT CONTAINS INFORMATION FOR WHICH THE COMPANY HAS
SOUGHT CONFIDENTIAL TREATMENT).  THE COMPANY SHALL FURNISH TO EACH INVESTOR
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN THE REGISTRATION STATEMENT AND THE
INITIAL INVESTORS’ COUNSEL (I) ON THE NEXT BUSINESS DAY AFTER THE DATE OF
EFFECTIVENESS OF THE REGISTRATION STATEMENT OR ANY AMENDMENT THERETO, A NOTICE
STATING THAT THE REGISTRATION STATEMENT OR AMENDMENT HAS BEEN DECLARED
EFFECTIVE, AND (II) SUCH NUMBER OF COPIES OF A PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, ALL AMENDMENTS AND SUPPLEMENTS THERETO AND ALL SUCH
OTHER DOCUMENTS AS SUCH INVESTOR MAY REASONABLY REQUEST IN ORDER TO FACILITATE
THE DISPOSITION OF THE REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.

 

5

--------------------------------------------------------------------------------


 


(D)                                 THE COMPANY SHALL USE ITS BEST EFFORTS TO
(I) REGISTER AND QUALIFY THE REGISTRABLE SECURITIES COVERED BY ANY REGISTRATION
STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS
IN THE UNITED STATES AS EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING
OFFERED REASONABLY REQUESTS, (II) PREPARE AND FILE IN THOSE JURISDICTIONS SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (A) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(D), (B) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, (C) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION, (D) PROVIDE ANY UNDERTAKINGS THAT CAUSE THE COMPANY UNDUE EXPENSE
OR BURDEN, OR (E) MAKE ANY CHANGE IN ITS CERTIFICATE OF INCORPORATION OR BYLAWS,
WHICH IN EACH CASE THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES TO BE
CONTRARY TO THE BEST INTERESTS OF THE COMPANY AND ITS STOCKHOLDERS.

 


(E)                                  AS PROMPTLY AS PRACTICABLE AFTER BECOMING
AWARE OF SUCH EVENT, THE COMPANY SHALL (I) NOTIFY EACH INVESTOR BY TELEPHONE AND
FACSIMILE OF THE HAPPENING OF ANY EVENT, AS A RESULT OF WHICH THE PROSPECTUS
INCLUDED IN ANY REGISTRATION STATEMENT THAT INCLUDES REGISTRABLE SECURITIES, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, AND (II) PROMPTLY PREPARE A SUPPLEMENT OR
AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR
OMISSION, AND DELIVER SUCH NUMBER OF COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO
EACH INVESTOR AS SUCH INVESTOR MAY REASONABLY REQUEST.

 


(F)                                    THE COMPANY SHALL USE ITS BEST EFFORTS
(I) TO PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF
EFFECTIVENESS OF ANY REGISTRATION STATEMENT THAT INCLUDES REGISTRABLE
SECURITIES, AND, IF SUCH AN ORDER IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH
ORDER AT THE EARLIEST PRACTICABLE MOMENT (INCLUDING IN EACH CASE BY AMENDING OR
SUPPLEMENTING SUCH REGISTRATION STATEMENT), AND (II) TO NOTIFY EACH INVESTOR WHO
HOLDS REGISTRABLE SECURITIES BEING SOLD (OR, IN THE EVENT OF AN UNDERWRITTEN
OFFERING, THE MANAGING UNDERWRITERS) OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF (AND IF SUCH REGISTRATION STATEMENT IS SUPPLEMENTED OR
AMENDED, DELIVER SUCH NUMBER OF COPIES OF SUCH SUPPLEMENT OR AMENDMENT TO EACH
INVESTOR AS SUCH INVESTOR MAY REASONABLY REQUEST).

 


(G)                                 THE COMPANY SHALL PERMIT A SINGLE FIRM OF
COUNSEL DESIGNATED BY THE INITIAL INVESTORS TO REVIEW ANY REGISTRATION STATEMENT
REQUIRED TO BE FILED HEREUNDER AND ALL AMENDMENTS AND SUPPLEMENTS THERETO A
REASONABLE PERIOD OF TIME PRIOR TO ITS FILING WITH THE SEC, AND NOT FILE ANY
DOCUMENT IN A FORM TO WHICH SUCH COUNSEL REASONABLY OBJECTS (THE “INITIAL
INVESTORS’ COUNSEL”).

 


(H)                                 THE COMPANY SHALL MAKE GENERALLY AVAILABLE
TO ITS SECURITY HOLDERS AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN 90
DAYS AFTER THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN
FORM COMPLYING WITH THE PROVISIONS OF RULE 158 UNDER THE SECURITIES ACT)
COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE
COMPANY’S FISCAL


 

6

--------------------------------------------------------------------------------


 


QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT.  THE
COMPANY WILL BE DEEMED TO HAVE COMPLIED WITH ITS OBLIGATIONS UNDER THIS SECTION
3(H) UPON THE COMPANY’S FILING, ON AN APPROPRIATE FORM, THE APPROPRIATE REPORT
OF THE COMPANY AS REQUIRED BY THE EXCHANGE ACT.

 


(I)                                     THE COMPANY SHALL HOLD IN CONFIDENCE AND
NOT MAKE ANY DISCLOSURE OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE
COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY IN THE REASONABLE
JUDGMENT OF THE COMPANY AND ITS COUNSEL TO COMPLY WITH FEDERAL OR STATE
SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY IN THE
REASONABLE JUDGMENT OF THE COMPANY AND ITS COUNSEL TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT THAT INCLUDES SUCH
INVESTOR’S REGISTRABLE SECURITIES, (III) THE RELEASE OF SUCH INFORMATION IS
ORDERED PURSUANT TO A SUBPOENA OR OTHER ORDER FROM A COURT OR GOVERNMENTAL BODY
OF COMPETENT JURISDICTION, (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY
AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY
OTHER AGREEMENT, OR (V) SUCH INVESTOR CONSENTS TO THE FORM AND CONTENT OF ANY
SUCH DISCLOSURE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
THE COMPANY SHALL, UPON LEARNING THAT DISCLOSURE OF ANY INFORMATION CONCERNING
AN INVESTOR IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO SUCH INVESTOR PRIOR
TO MAKING SUCH DISCLOSURE, AND COOPERATE WITH THE INVESTOR, AT THE INVESTOR’S
EXPENSE, IN TAKING APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN A
PROTECTIVE ORDER FOR, SUCH INFORMATION.

 


(J)                                     THE COMPANY SHALL USE ITS BEST EFFORTS
TO PROMPTLY CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED BY ANY REGISTRATION
STATEMENT TO BE LISTED OR DESIGNATED FOR QUOTATION ON THE SMALLCAP MARKET, THE
NATIONAL MARKET, THE NYSE, THE AMEX OR ANY OTHER NATIONAL SECURITIES EXCHANGE OR
AUTOMATED QUOTATION SYSTEM AND ON EACH ADDITIONAL NATIONAL SECURITIES EXCHANGE
OR AUTOMATED QUOTATION SYSTEM ON WHICH SECURITIES OF THE SAME CLASS OR SERIES
ISSUED BY THE COMPANY ARE THEN LISTED OR QUOTED, IF ANY, IF THE LISTING OR
QUOTATION OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF
SUCH EXCHANGE OR AUTOMATED QUOTATION SYSTEM, AND IN ANY EVENT, WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, TO ARRANGE FOR OR MAINTAIN AT LEAST TWO MARKET
MAKERS TO REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC.
(THE “NASD”) AS SUCH WITH RESPECT TO THE REGISTRABLE SECURITIES.

 


(K)                                  THE COMPANY SHALL PROVIDE A TRANSFER AGENT
AND REGISTRAR, WHICH MAY BE A SINGLE ENTITY, FOR THE REGISTRABLE SECURITIES NOT
LATER THAN THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT REQUIRED TO BE FILED
PURSUANT TO SECTION 2(A) HEREOF.

 


(L)                                     THE COMPANY SHALL COOPERATE WITH ANY
INVESTOR WHO HOLDS REGISTRABLE SECURITIES BEING OFFERED AND THE MANAGING
UNDERWRITER OR UNDERWRITERS, IF ANY, TO FACILITATE THE TIMELY PREPARATION AND
DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGENDS) REPRESENTING
REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO ANY REGISTRATION STATEMENT AND
ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS, AS THE CASE MAY
BE, AND REGISTERED IN SUCH NAMES, AS SUCH INVESTOR OR THE MANAGING UNDERWRITER
OR UNDERWRITERS, IF ANY, MAY REASONABLY REQUEST.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, WITHIN THREE BUSINESS DAYS AFTER ANY REGISTRATION
STATEMENT THAT INCLUDES REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC,
THE COMPANY SHALL CAUSE LEGAL COUNSEL SELECTED BY THE COMPANY TO DELIVER TO THE
TRANSFER AGENT FOR THE REGISTRABLE SECURITIES (WITH COPIES TO ANY INVESTOR WHOSE
REGISTRABLE SECURITIES ARE INCLUDED


 

7

--------------------------------------------------------------------------------


 


IN SUCH REGISTRATION STATEMENT), AN OPINION OF SUCH COUNSEL IN THE FORM ATTACHED
HERETO AS EXHIBIT A.

 


(M)                               AT THE REQUEST OF ANY INVESTOR, THE COMPANY
SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE
AMENDMENTS) AND SUPPLEMENTS TO ANY REGISTRATION STATEMENT REQUIRED TO BE FILED
HEREUNDER AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT
AS MAY BE NECESSARY IN ORDER TO CHANGE THE PLAN OF DISTRIBUTION SET FORTH IN
SUCH REGISTRATION STATEMENT.

 


(N)                                 THE COMPANY SHALL COMPLY WITH ALL APPLICABLE
LAWS RELATED TO A REGISTRATION STATEMENT AND OFFERING AND SALE OF SECURITIES AND
ALL APPLICABLE RULES AND REGULATIONS OF GOVERNMENTAL AUTHORITIES IN CONNECTION
THEREWITH (INCLUDING, WITHOUT LIMITATION, THE SECURITIES ACT AND THE EXCHANGE
ACT AND THE RULES AND REGULATIONS THEREUNDER PROMULGATED BY THE SEC).


 


(O)                                 FROM AND AFTER THE DATE OF THIS AGREEMENT,
THE COMPANY SHALL NOT, AND SHALL NOT AGREE TO, ALLOW THE HOLDERS OF ANY
SECURITIES OF THE COMPANY TO INCLUDE ANY OF THEIR SECURITIES THAT ARE NOT
REGISTRABLE SECURITIES IN THE REGISTRATION STATEMENT REQUIRED TO BE FILED
PURSUANT TO SECTION 2(A) OR 3(B) HEREOF WITHOUT THE CONSENT OF THE HOLDERS OF A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES.


 


(P)                                 THE COMPANY SHALL MAKE AVAILABLE FOR
INSPECTION BY (I) EACH INVESTOR, (II) ANY UNDERWRITER PARTICIPATING IN ANY
DISPOSITION PURSUANT TO ANY REGISTRATION STATEMENT, (III) ONE FIRM OF ATTORNEYS
AND ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE INVESTORS, AND (IV)
ONE FIRM OF ATTORNEYS RETAINED BY ALL SUCH UNDERWRITERS (COLLECTIVELY, THE
“INSPECTORS”) ALL PERTINENT FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE
DOCUMENTS AND PROPERTIES OF THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL
BE REASONABLY DEEMED NECESSARY BY EACH INSPECTOR TO ENABLE SUCH INSPECTOR TO
EXERCISE ITS DUE DILIGENCE RESPONSIBILITY, AND CAUSE THE COMPANY’S OFFICERS,
DIRECTORS AND EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR MAY
REASONABLY REQUEST FOR PURPOSES OF SUCH DUE DILIGENCE; PROVIDED, HOWEVER, THAT
EACH INSPECTOR SHALL HOLD IN CONFIDENCE AND SHALL NOT MAKE ANY DISCLOSURE
(EXCEPT TO AN INVESTOR) OF ANY RECORD OR OTHER INFORMATION WHICH THE COMPANY
DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND OF WHICH DETERMINATION THE
INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE OF SUCH RECORDS IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY REGISTRATION
STATEMENT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A SUBPOENA OR
OTHER ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION (PROVIDED,
THAT PRIOR TO RELEASING SUCH RECORDS PURSUANT TO SUCH ORDER, SUCH INSPECTOR MUST
PROVIDE AT LEAST FIVE DAYS’ PRIOR WRITTEN NOTICE OF SUCH ORDER TO THE COMPANY),
OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER AGREEMENT. 
NOTHING HEREIN SHALL BE DEEMED TO LIMIT ANY INVESTOR’S ABILITY TO SELL
REGISTRABLE SECURITIES IN A MANNER THAT IS OTHERWISE CONSISTENT WITH APPLICABLE
LAWS AND REGULATIONS.


 


(Q)                                 IN THE CASE OF AN UNDERWRITTEN PUBLIC
OFFERING, AT THE REQUEST OF ANY INVESTOR, THE COMPANY SHALL FURNISH, ON THE DATE
OF EFFECTIVENESS OF THE REGISTRATION STATEMENT (I) AN OPINION, DATED AS OF SUCH
DATE, FROM COUNSEL REPRESENTING THE COMPANY ADDRESSED TO ANY SUCH INVESTOR AND
IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC
OFFERING AND (II) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS IN


 

8

--------------------------------------------------------------------------------


 


FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE
UNDERWRITERS, IF ANY, AND ANY SUCH INVESTOR.

 

4.                                       OBLIGATIONS OF THE INVESTORS.

 

In connection with the registration of the Registrable Securities, each Investor
shall have the following obligations:


 


(A)                                  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO EFFECT THE REGISTRATION PURSUANT TO THIS AGREEMENT
WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR THAT SUCH
INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING ITSELF, THE
REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF DISPOSITION OF THE
REGISTRABLE SECURITIES HELD BY IT AS SHALL BE REASONABLY REQUIRED TO EFFECT THE
REGISTRATION OF SUCH REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN
CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.  AT
LEAST FIVE TRADING DAYS PRIOR TO THE FIRST ANTICIPATED FILING DATE OF THE
REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR OF THE
INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR.


 


(B)                                 EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE
OF THE REGISTRABLE SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS
REASONABLY REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND
FILING OF ANY REGISTRATION STATEMENT REQUIRED TO BE FILED HEREUNDER, UNLESS SUCH
INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF SUCH INVESTOR’S ELECTION TO
EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE SECURITIES FROM SUCH REGISTRATION
STATEMENT.


 


(C)                                  UPON RECEIPT OF ANY NOTICE FROM THE COMPANY
OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(E), 3(F) OR
5(A) WITH RESPECT TO ANY REGISTRATION STATEMENT INCLUDING REGISTRABLE
SECURITIES, EACH INVESTOR SHALL IMMEDIATELY DISCONTINUE DISPOSITION OF
REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION STATEMENT UNTIL SUCH
INVESTOR’S RECEIPT OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS
CONTEMPLATED BY SECTIONS 3(E), 3(F) AND 5(A), AS APPLICABLE, AND, IF SO DIRECTED
BY THE COMPANY, SUCH INVESTOR SHALL DELIVER TO THE COMPANY (AT THE EXPENSE OF
THE COMPANY) OR DESTROY (AND DELIVER TO THE COMPANY A CERTIFICATE OF
DESTRUCTION) ALL COPIES IN SUCH INVESTOR’S POSSESSION OF THE PROSPECTUS COVERING
SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME OF RECEIPT OF SUCH NOTICE. 
NOTWITHSTANDING THE FOREGOING OR ANYTHING TO THE CONTRARY IN THIS AGREEMENT, BUT
SUBJECT TO COMPLIANCE WITH APPLICABLE LAWS, THE COMPANY SHALL CAUSE THE TRANSFER
AGENT FOR THE REGISTRABLE SECURITIES TO DELIVER UNLEGENDED SHARES OF COMMON
STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
PREFERRED STOCK IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH ANY SUCH INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE PRIOR TO
RECEIPT OF SUCH NOTICE AND FOR WHICH ANY SUCH INVESTOR HAS NOT YET SETTLED.


 


(D)                                 NO INVESTOR MAY PARTICIPATE IN ANY
UNDERWRITTEN DISTRIBUTION HEREUNDER UNLESS SUCH INVESTOR (I) AGREES TO SELL SUCH
INVESTOR’S REGISTRABLE SECURITIES ON THE BASIS PROVIDED IN ANY UNDERWRITING
ARRANGEMENTS IN USUAL AND CUSTOMARY FORM ENTERED INTO BY THE COMPANY, (II)
COMPLETES AND EXECUTES ALL QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES,
UNDERWRITING AGREEMENTS AND OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS
OF SUCH UNDERWRITING


 

9

--------------------------------------------------------------------------------


 


ARRANGEMENTS, (III) AGREES TO PAY ITS PRO RATA SHARE OF ALL UNDERWRITING
DISCOUNTS AND COMMISSIONS AND ANY EXPENSES IN EXCESS OF THOSE PAYABLE BY THE
COMPANY PURSUANT TO SECTION 6 BELOW, AND (IV) COMPLIES WITH ALL APPLICABLE LAWS
IN CONNECTION THEREWITH.  NOTWITHSTANDING ANYTHING IN THIS SECTION 4(D) TO THE
CONTRARY, THIS SECTION 4(D) IS NOT INTENDED TO LIMIT ANY INVESTOR’S RIGHTS UNDER
SECTIONS 2(A) OR 3(B) HEREOF.

 

5.                                       DELAY PERIODS; SUSPENSION OF SALES.

 


(A)                                  DELAY PERIOD.  IF, AT ANY TIME PRIOR TO THE
EXPIRATION OF THE REGISTRATION PERIOD, THE COMPANY’S BOARD OF DIRECTORS
DETERMINES, IN ITS REASONABLE GOOD FAITH JUDGMENT, THAT THE DISPOSITION OF
REGISTRABLE SECURITIES WOULD REQUIRE THE PREMATURE DISCLOSURE OF MATERIAL
NON-PUBLIC INFORMATION WHICH MAY REASONABLY BE EXPECTED TO HAVE AN ADVERSE
EFFECT ON THE COMPANY, THEN THE COMPANY SHALL NOT BE REQUIRED TO MAINTAIN THE
EFFECTIVENESS OF OR AMEND OR SUPPLEMENT THE REGISTRATION STATEMENT FOR A PERIOD
(A “DISCLOSURE DELAY PERIOD”) EXPIRING UPON THE EARLIER TO OCCUR OF (I) THE DATE
ON WHICH SUCH MATERIAL INFORMATION IS DISCLOSED TO THE PUBLIC OR CEASES TO BE
MATERIAL OR (II) SUBJECT TO SECTION 5(B) HEREOF, UP TO 20 TRADING DAYS AFTER THE
DATE ON WHICH THE COMPANY PROVIDES A NOTICE TO THE INVESTORS UNDER SECTION 3(E)
HEREOF STATING THAT THE FAILURE TO DISCLOSE SUCH NON-PUBLIC INFORMATION CAUSES
THE PROSPECTUS INCLUDED IN THE REGISTRATION STATEMENT, AS THEN IN EFFECT, TO
INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR TO OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING (EACH, A “DISCLOSURE DELAY PERIOD NOTICE”).  FOR THE AVOIDANCE OF
DOUBT, IN NO EVENT SHALL A DISCLOSURE DELAY PERIOD EXCEED 20 TRADING DAYS.


 


(B)                                 THE COMPANY SHALL GIVE PROMPT WRITTEN
NOTICE, IN THE MANNER PRESCRIBED BY SECTION 12 HEREOF, TO THE INVESTORS OF EACH
DISCLOSURE DELAY PERIOD, WHICH NOTICE SHALL, IF PRACTICABLE, ESTIMATE THE
DURATION OF SUCH DISCLOSURE DELAY PERIOD.  EACH INVESTOR SHALL, UPON RECEIPT OF
A DISCLOSURE DELAY PERIOD NOTICE PRIOR TO SUCH INVESTOR’S DISPOSITION OF ALL OF
ITS REGISTRABLE SECURITIES, FORTHWITH DISCONTINUE THE DISPOSITION OF SUCH
REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT, AND WILL NOT
DELIVER ANY PROSPECTUS FORMING A PART THEREOF IN CONNECTION WITH ANY SALE OF
SUCH REGISTRABLE SECURITIES UNTIL THE EXPIRATION OF SUCH DISCLOSURE DELAY
PERIOD.  IN ADDITION, THE PROVISIONS OF SECTION 2(B) HEREOF SHALL NOT APPLY TO
THE DISCLOSURE DELAY PERIODS.  NOTWITHSTANDING ANYTHING IN THIS SECTION 5 TO THE
CONTRARY, THE COMPANY SHALL NOT DELIVER MORE THAN TWO DISCLOSURE DELAY PERIOD
NOTICES IN ANY ONE YEAR PERIOD.  THERE SHALL NOT BE MORE THAN AN AGGREGATE OF 30
CALENDAR DAYS IN ANY 90 CALENDAR DAY PERIOD OR 60 CALENDAR DAYS IN ANY TWELVE
MONTH PERIOD DURING WHICH THE COMPANY IS IN A DISCLOSURE DELAY PERIOD.

 

6.                                       EXPENSES OF REGISTRATION.

 

All expenses incurred by the Company or the Investors in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 above
(including, without limitation, all registration, listing and qualification
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company and the fees and disbursements of one counsel selected by the
Investors (the fees and disbursements of such counsel not to exceed $10,000))
shall be borne by the Company, except that any underwriting discounts and
commissions shall be borne pro rata by the Investors.  In addition, the Company
shall pay each Investor’s costs and

 

10

--------------------------------------------------------------------------------


 

expenses (including reasonable legal fees) incurred in connection with the
enforcement of the rights of such Investor hereunder.

 

7.                                       INDEMNIFICATION.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:


 


(A)                                  TO THE EXTENT PERMITTED BY LAW, THE COMPANY
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND (I) EACH INVESTOR WHO HOLDS SUCH
REGISTRABLE SECURITIES, AND (II) THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS,
EMPLOYEES AND AGENTS OF EACH SUCH INVESTOR AND EACH PERSON, IF ANY, WHO CONTROLS
EACH SUCH INVESTOR WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT (EACH, AN “INVESTOR INDEMNIFIED PERSON”), AGAINST
ANY JOINT OR SEVERAL LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES
(COLLECTIVELY, TOGETHER WITH ACTIONS, PROCEEDINGS OR INQUIRIES BY ANY REGULATORY
OR SELF-REGULATORY ORGANIZATION, WHETHER COMMENCED OR THREATENED, IN RESPECT
THEREOF, “CLAIMS”) TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH
CLAIMS ARISE OUT OF OR ARE BASED UPON: (A) ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF A MATERIAL FACT IN A REGISTRATION STATEMENT OR THE OMISSION
OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (B) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE
STATEMENTS THEREIN WERE MADE, NOT MISLEADING, OR (C) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE SECURITIES ACT, THE EXCHANGE ACT OR ANY OTHER
LAW (INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW), RULE OR
REGULATION RELATING TO THE OFFER OR SALE OF THE REGISTRABLE SECURITIES (THE
MATTERS IN THE FOREGOING CLAUSES (A) THROUGH (C), COLLECTIVELY, “VIOLATIONS”). 
SUBJECT TO THE RESTRICTIONS SET FORTH IN SECTION 7(C) WITH RESPECT TO THE NUMBER
OF LEGAL COUNSEL, THE COMPANY SHALL REIMBURSE EACH INVESTOR AND EACH OTHER
INVESTOR INDEMNIFIED PERSON, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE DUE
AND PAYABLE, FOR ANY REASONABLE LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED
BY THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 7(A): (X) SHALL NOT APPLY TO A CLAIM ARISING
OUT OF OR BASED UPON A VIOLATION THAT OCCURS IN RELIANCE UPON AND IN CONFORMITY
WITH INFORMATION FURNISHED IN WRITING TO THE COMPANY BY SUCH INVESTOR
INDEMNIFIED PERSON EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO; (Y) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD; AND
(Z) WITH RESPECT TO ANY PRELIMINARY PROSPECTUS, SHALL NOT INURE TO THE BENEFIT
OF ANY INVESTOR INDEMNIFIED PERSON IF THE UNTRUE STATEMENT OR OMISSION OF
MATERIAL FACT CONTAINED IN THE PRELIMINARY PROSPECTUS WAS CORRECTED ON A TIMELY
BASIS IN THE PROSPECTUS, AS THEN AMENDED OR SUPPLEMENTED, IF SUCH CORRECTED
PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(C)
HEREOF, AND THE INVESTOR INDEMNIFIED PERSON WAS PROMPTLY ADVISED IN WRITING NOT
TO USE THE INCORRECT PROSPECTUS PRIOR TO THE USE GIVING RISE TO A VIOLATION AND
SUCH INVESTOR INDEMNIFIED PERSON, NOTWITHSTANDING SUCH ADVICE, USED IT.  SUCH
INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY

 

11

--------------------------------------------------------------------------------


 


INVESTIGATION MADE BY OR ON BEHALF OF THE INVESTOR INDEMNIFIED PERSON AND SHALL
SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 10 HEREOF.


 


(B)                                 IN CONNECTION WITH ANY REGISTRATION
STATEMENT IN WHICH REGISTRABLE SECURITIES HELD BY AN INVESTOR ARE INCLUDED, (I)
EACH SUCH INVESTOR SHALL, SEVERALLY AND NOT JOINTLY, INDEMNIFY, HOLD HARMLESS
AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER SET FORTH IN SECTION 7(A),
THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS WHO SIGNS THE
REGISTRATION STATEMENT, ITS EMPLOYEES AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT, AND ANY OTHER STOCKHOLDER SELLING SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT OR ANY OF ITS DIRECTORS OR OFFICERS OR ANY PERSON WHO
CONTROLS SUCH STOCKHOLDER WITHIN THE MEANING OF THE SECURITIES ACT OR THE
EXCHANGE ACT (EACH, A “COMPANY INDEMNIFIED PERSON”), AGAINST ANY CLAIMS TO WHICH
ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS ARISE OUT OF OR ARE BASED
UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT (AND ONLY TO THE EXTENT) THAT
SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT; AND (II) SUBJECT TO THE
RESTRICTIONS SET FORTH IN SECTION 7(C), SUCH INVESTOR SHALL REIMBURSE THE
COMPANY INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE DUE
AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY THEM IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM; PROVIDED, HOWEVER,
THAT THE INDEMNIFICATION OBLIGATIONS CONTAINED IN THIS SECTION 7(B) SHALL NOT
APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED
WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD; AND PROVIDED, FURTHER, THAT THE INVESTOR SHALL BE LIABLE
UNDER THIS AGREEMENT (INCLUDING THIS SECTION 7(B) AND SECTION 8) FOR ONLY THAT
AMOUNT AS DOES NOT EXCEED THE NET PROCEEDS ACTUALLY RECEIVED BY SUCH INVESTOR AS
A RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH REGISTRATION
STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF
ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH COMPANY INDEMNIFIED PERSON AND
SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTOR
PURSUANT TO SECTION 10 HEREOF.


 


(C)                                  PROMPTLY AFTER RECEIPT BY ANY PARTY
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 7 OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION (INCLUDING ANY GOVERNMENTAL ACTION), SUCH INDEMNIFIED PARTY SHALL,
IF A CLAIM IN RESPECT THEREOF IS TO MADE AGAINST ANY INDEMNIFYING PARTY UNDER
THIS SECTION 7, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFYING PARTY SHALL NOT
BE ENTITLED TO ASSUME SUCH DEFENSE AND AN INDEMNIFIED PARTY SHALL HAVE THE RIGHT
TO RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES TO BE PAID BY THE
INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
CONFLICTS OF INTEREST BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER PARTY
REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING OR THE ACTUAL OR POTENTIAL
DEFENDANTS IN, OR TARGETS OF, ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY AND ANY SUCH INDEMNIFIED PARTY REASONABLY DETERMINES
THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY THAT ARE IN
CONFLICT WITH THOSE AVAILABLE TO SUCH INDEMNIFYING PARTY.  THE INDEMNIFYING
PARTY SHALL PAY

 

12

--------------------------------------------------------------------------------


 


FOR ONLY ONE SEPARATE LEGAL COUNSEL FOR THE INDEMNIFIED PARTIES, AND SUCH LEGAL
COUNSEL SHALL BE SELECTED BY INVESTORS HOLDING A MAJORITY IN INTEREST OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO WHICH THE CLAIM
RELATES (IF THE PARTIES ENTITLED TO INDEMNIFICATION HEREUNDER ARE INVESTOR
INDEMNIFIED PERSONS) OR BY THE COMPANY (IF THE PARTIES ENTITLED TO
INDEMNIFICATION HEREUNDER ARE COMPANY INDEMNIFIED PERSONS).  THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY
LIABILITY TO THE INDEMNIFIED PARTY UNDER THIS SECTION 7, EXCEPT TO THE EXTENT
THAT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED IN ITS ABILITY TO DEFEND SUCH
ACTION.  THE INDEMNIFICATION REQUIRED BY THIS SECTION 7 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS SUCH EXPENSE, LOSS, DAMAGE OR LIABILITY IS INCURRED AND IS DUE
AND PAYABLE.

 

8.                                       CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party shall make the maximum contribution with
respect to any amounts for which it would otherwise be liable under Section 7 to
the fullest extent permitted by law as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the Violation giving rise to the applicable
Claim; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 7, (b) no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation, and (c)
contribution (together with any indemnification or other obligations under this
Agreement) by any seller of Registrable Securities shall be limited in amount to
the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

 

9.                                       REPORTS UNDER THE EXCHANGE ACT.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Investors to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:


 


(A)                                  FILE WITH THE SEC IN A TIMELY MANNER AND
MAKE AND KEEP AVAILABLE ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY
UNDER THE SECURITIES ACT AND THE EXCHANGE ACT SO LONG AS THE COMPANY REMAINS
SUBJECT TO SUCH REQUIREMENTS AND THE FILING AND AVAILABILITY OF SUCH REPORTS AND
OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


(B)                                 FURNISH TO EACH INVESTOR SO LONG AS SUCH
INVESTOR HOLDS PREFERRED STOCK OR REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST,
(I) A WRITTEN STATEMENT BY THE COMPANY THAT IT HAS COMPLIED WITH THE REPORTING
REQUIREMENTS OF RULE 144, THE SECURITIES ACT AND THE EXCHANGE ACT, (II) A COPY
OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER
REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND (III) SUCH OTHER INFORMATION
AS MAY BE REASONABLY REQUESTED TO PERMIT SUCH INVESTOR TO SELL SUCH SECURITIES
UNDER RULE 144 WITHOUT REGISTRATION.

 

13

--------------------------------------------------------------------------------


 

10.                                 ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights of the Investors hereunder, including the right to have the Company
register Registrable Securities pursuant to this Agreement, shall be
automatically assignable by each Investor to any transferee of all or any
portion of the Preferred Stock or the Registrable Securities if: (a) such
transferee or assignee is a Qualifying Transferee (as defined below), (b) the
Investor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (c) the Company is furnished with written notice of (i) the name and
address of such transferee or assignee, and (ii) the securities with respect to
which such registration rights are being transferred or assigned, (d) following
such transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, (e) the transferee or assignee agrees in writing for the
benefit of the Company to be bound by all of the provisions contained herein,
and (f) such transfer shall have been made in accordance with applicable law and
the applicable requirements of the Securities Purchase Agreement and the
Certificate of Designation, as applicable.  In addition, and notwithstanding
anything to the contrary contained in this Agreement, the Securities Purchase
Agreement or the Certificate of Designation, the Securities (as defined in the
Securities Purchase Agreement) may be pledged, and all rights of the Investor
under this Agreement or any other agreement or document related to the
transactions contemplated hereby may be assigned, without further consent of the
Company, to a bona fide pledgee in connection with an Investor’s margin or
brokerage account.  For purposes of this Section 10, the term “Qualifying
Transferee” means, with respect to any Investor, (i) any corporation,
partnership or other affiliated entity controlling, controlled by, or under
common control with, such Investor, or any partner or former partner, if such
Investor is a partnership, or any member or former member, if such Investor is a
limited liability company, or (ii) any other direct assignee or transferee from
such Investor of (x) at least 5% of the then outstanding Registrable Securities
or (y) all of the Registrable Securities then held by such Investor if less than
5% of the then outstanding Registrable Securities.

 

11.                                 AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with written consent of the Company, each of the Initial
Investors (to the extent such Initial Investor or its affiliates still owns
Preferred Stock or Registrable Securities) and the Investor(s) who hold a
majority in interest of the Registrable Securities or, in the case of a waiver,
with the written consent of the party charged with the enforcement of any such
provision; provided, however, that (a) no amendment hereto which restricts the
ability of an Investor to elect not to participate in an underwritten offering
shall be effective against any Investor which does not consent in writing to
such amendment; (b) no consideration shall be paid to an Investor by the Company
in connection with an amendment hereto unless each Investor similarly affected
by such amendment receives a pro rata amount of consideration from the Company;
and (c) unless an Investor otherwise agrees, each amendment hereto must
similarly affect each Investor.  Any amendment or waiver effected in accordance
with this Section 11 shall be binding upon each Investor and the Company.

 

14

--------------------------------------------------------------------------------


 

12.                                 MISCELLANEOUS.

 


(A)                                  A PERSON OR ENTITY IS DEEMED TO BE A HOLDER
OF REGISTRABLE SECURITIES WHENEVER SUCH PERSON OR ENTITY OWNS OF RECORD SUCH
REGISTRABLE SECURITIES.  IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS OR ENTITIES WITH RESPECT TO THE
SAME REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF
INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM THE REGISTERED OWNER OF SUCH
REGISTRABLE SECURITIES.


 


(B)                                 ANY NOTICES REQUIRED OR PERMITTED TO BE
GIVEN UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND SENT BY
CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED) OR DELIVERED PERSONALLY,
BY NATIONALLY RECOGNIZED OVERNIGHT CARRIER OR BY CONFIRMED FACSIMILE
TRANSMISSION, AND SHALL BE EFFECTIVE FIVE DAYS AFTER BEING PLACED IN THE MAIL,
IF MAILED, OR UPON RECEIPT OR REFUSAL OF RECEIPT, IF DELIVERED PERSONALLY OR BY
NATIONALLY RECOGNIZED OVERNIGHT CARRIER OR CONFIRMED FACSIMILE TRANSMISSION, IN
EACH CASE ADDRESSED TO A PARTY AS PROVIDED HEREIN.  THE INITIAL ADDRESSES FOR
SUCH COMMUNICATIONS SHALL BE AS FOLLOWS, AND EACH PARTY SHALL PROVIDE NOTICE TO
THE OTHER PARTIES OF ANY CHANGE IN SUCH PARTY’S ADDRESS:

 

(I)                                     IF TO THE COMPANY:

 

The SCO Group, Inc.

355 South 520 West, Suite 100

Lindon, Utah 84042

Telephone:  (801) 765-4999

Facsimile:  (801) 765-4481

Attention:  Robert K. Bench, Chief Financial Officer

 

with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:

 

Dorsey & Whitney LLP

170 South Main Street, Suite 900

Salt Lake City, Utah 84101

Telephone:  (801) 933-7360

Facsimile:  (801) 933-7373

Attention:  Nolan S. Taylor, Esq.

 

(II)                                  IF TO ANY INVESTOR, TO SUCH ADDRESS AS
SUCH INVESTOR SHALL HAVE PROVIDED IN WRITING TO THE COMPANY.


 


(C)                                  FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT
OR REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING
SUCH RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


 


(D)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF DELAWARE.  THE COMPANY
IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE UNITED STATES FEDERAL


 

15

--------------------------------------------------------------------------------


 


COURTS AND THE STATE COURTS LOCATED IN THE COUNTY OF NEW CASTLE, STATE OF
DELAWARE IN ANY SUIT OR PROCEEDING BASED ON OR ARISING UNDER THIS AGREEMENT AND
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH SUIT OR PROCEEDING MAY BE
DETERMINED IN SUCH COURTS. THE COMPANY IRREVOCABLY WAIVES THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  THE COMPANY
FURTHER AGREES THAT SERVICE OF PROCESS UPON THE COMPANY, MAILED BY FIRST CLASS
MAIL SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE
COMPANY IN ANY SUCH SUIT OR PROCEEDING IN SUCH FORUM.  NOTHING HEREIN SHALL
AFFECT ANY INVESTOR’S RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.  THE COMPANY AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


 


(E)                                  THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS (INCLUDING ANY SCHEDULES AND EXHIBITS HERETO AND THERETO) CONSTITUTE
THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR
UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND THEREIN. 
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SUPERSEDE ALL PRIOR
AGREEMENTS AND UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.


 


(F)                                    SUBJECT TO THE REQUIREMENTS OF SECTION 10
HEREOF, THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE
SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


 


(G)                                 THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN TWO OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A
PARTY, MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A
COPY OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS
AGREEMENT.


 


(I)                                     EACH PARTY SHALL DO AND PERFORM, OR
CAUSE TO BE DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL
EXECUTE AND DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND
DOCUMENTS, AS THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE
INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


 


(J)                                     UNLESS OTHER EXPRESSLY PROVIDED HEREIN,
ALL CONSENTS, APPROVALS AND OTHER DETERMINATIONS TO BE MADE BY THE INVESTORS
PURSUANT TO THIS AGREEMENT SHALL BE MADE BY THE INVESTORS HOLDING A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES (DETERMINED AS IF ALL PREFERRED STOCK
THEN OUTSTANDING HAD BEEN CONVERTED INTO OR EXERCISED FOR REGISTRABLE
SECURITIES) HELD BY ALL INVESTORS.


 


(K)                                  EACH PARTY TO THIS AGREEMENT HAS
PARTICIPATED IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT.  AS SUCH, THE
LANGUAGE USED HEREIN SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION WILL
BE APPLIED AGAINST ANY PARTY TO THIS AGREEMENT.


 

16

--------------------------------------------------------------------------------


 


(L)                                     FOR PURPOSES OF THIS AGREEMENT, THE TERM
“BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY OR SUNDAY OR A DAY ON WHICH
BANKING INSTITUTIONS IN THE STATE OF NEW YORK ARE AUTHORIZED OR OBLIGATED BY
LAW, REGULATION OR EXECUTIVE ORDER TO CLOSE, AND THE TERM “TRADING DAY” MEANS
ANY DAY ON WHICH THE SMALLCAP MARKET OR, IF THE COMMON STOCK IS NOT THEN TRADED
ON THE SMALLCAP MARKET, THE PRINCIPAL NATIONAL SECURITIES EXCHANGE, AUTOMATED
QUOTATION SYSTEM OR OTHER TRADING MARKET WHERE THE COMMON STOCK IS THEN LISTED,
QUOTED OR TRADED, IS OPEN FOR TRADING.

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Initial Investor and the Company have caused
this Agreement to be duly executed as of the date first above written.

 

THE SCO GROUP, INC.

 

 

 

 

 

By:

/s/ Darl C. McBride

 

 

Name: Darl C. McBride

 

Title:

 

 

 

INITIAL INVESTOR:

 

 

 

BayStar Capital II, L.P.

 

 

(Print or Type Name of Purchaser)

 

 

 

 

 

 

By:

/s/ Steve Derby

 

 

Name:  Steve Derby

 

Title: Managing Member

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Initial Investor and the Company have caused
this Agreement to be duly executed as of the date first above written.

 

 

INITIAL INVESTOR:

 

 

 

Royal Bank of Canada

 

 

(Print or Type Name of Purchaser)

 

 

 

 

 

 

By: Its agent, RBC Dominion Securities Corporation

 

 

 

By:

/s/ Johan Wahlstedt

 

 

Name: Johan Wahlstedt

 

Title: Managing Director

 

 

 

By:

/s/ Steven Milke

 

 

Name: Steven Milke

 

Title: Managing Director

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Date]

 

[Transfer Agent]

 

 

RE:                            THE SCO GROUP, INC.

 

Ladies and Gentlemen:

 

We are counsel to The SCO Group, Inc., a corporation organized under the laws of
the State of Delaware (the “Company”), and we understand that [Name of Investor]
(the “Holder”) has purchased from the Company shares of Series A Preferred Stock
that are convertible into shares of the Company’s common stock, par value $0.001
per share (the “Common Stock”).  Pursuant to a Registration Rights Agreement,
dated as of October       , 2003, by and among the Company and the signatories
thereto (the “Registration Rights Agreement”), the Company agreed with the
Holder, among other things, to register the Registrable Securities (as that term
is defined in the Registration Rights Agreement) under the Securities Act of
1933, as amended (the “Securities Act”), upon the terms provided in the
Registration Rights Agreement.  In connection with the Company’s obligations
under the Registration Rights Agreement, on [                         ,
         ], the Company filed a Registration Statement on Form S-          (File
No. 333-                          ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities, which names the Holder as a selling stockholder thereunder.  The
Registration Statement was declared effective by the SEC on
                        ,           .

 

In connection with the foregoing, we advise you that a member of the SEC’s staff
has advised us by telephone that the SEC has entered into an order declaring the
Registration Statement effective under the Securities Act at [time of
effectiveness] on [date of effectiveness], and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC.

 

Based on the foregoing, we are of the opinion that the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement.

 

Very truly yours,

 

 

[NAME OF COUNSEL]

 

cc:                                 [Name of Investor]

 

--------------------------------------------------------------------------------